05/23/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs April 16, 2019

            STATE OF TENNESSEE v. CAMERON NEIL BROWN

               Appeal from the Criminal Court for Sumner County
     Nos. 742-2007, 847-2007, 415-2008, 417-2008, 418-2008, 19-2011, 499-2008
                              Dee David Gay, Judge


                            No. M2018-00943-CCA-R3-CD


The petitioner, Cameron Neil Brown, appeals the denial of his motion, filed pursuant to
Tennessee Rule of Criminal Procedure 36.1, to correct what he believes to be an illegal
sentence. Discerning no error, we affirm.

           Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and CAMILLE R. MCMULLEN, JJ., joined.

Cameron Neil Brown, Whiteville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Assistant
Attorney General; Ray Whitley, District Attorney General; and Eric Mauldin, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

             This court summarized the procedural history of the cases under attack in
our opinion affirming the denial of the petitioner’s 2015 petition for writ of error coram
nobis:

                    On May 22, 2008, the petitioner pleaded guilty in case
             number 742-2007 to one count of theft of property valued at
             $1,000 or more but less than $10,000 in exchange for a
             sentence of four years to be served on probation. On that
             same day, he pleaded guilty in case number 847-2007 to three
             counts of theft of property valued at $1,000 or more but less
             than $10,000 and one count of forgery of an instrument equal
              to $1,000 or more but less than $10,000 in exchange for a
              four-year effective sentence to be served as nine months’
              incarceration followed by probation. The four-year sentence
              imposed in case number 847-2007 was to be served
              consecutively to the four-year sentence imposed in case
              number 742-2007. The total effective sentence imposed in
              the May 22, 2008 proceeding was, therefore, eight years’
              probation, with nine months to serve.

                      On September 18, 2008, the petitioner pleaded guilty
              in case number 415-2008 to one count of failure to appear in
              exchange for a probationary sentence of 11 months and 29
              days, to be served “concurrently with all other cases.” On
              that same date, the petitioner pleaded guilty in case number
              417-2008 to one count of passing a worthless check valued at
              more than $500 in exchange for a one-year sentence of
              probation to be served consecutively to the sentences imposed
              in case numbers 742-2007 and 847-2007. Also on that same
              date, the petitioner pleaded guilty in case number 418-2008 to
              one count of failure to appear in exchange for a probationary
              sentence of 11 months and 29 days to be served “concurrently
              with all other cases.” The September 18, 2008 proceeding,
              therefore, yielded a total effective sentence of one year of
              probation to be served consecutively to the previously-
              imposed eight-year probationary term.

                     On March 31, 2011, the petitioner pleaded guilty in
              case number 19-2011 to one count of escape in exchange for
              a four-year sentence to be served consecutively to the
              sentences imposed in case numbers 742-2007, 847-2007, 415-
              2008, 417-2008, and 418-2008. The court also ordered the
              petitioner to serve the escape conviction “in Drug Court” and
              noted in the judgment for that conviction that the sentence
              would be “suspended to time served as of date [the petitioner]
              enters substance abuse treatment.”

Cameron Brown v. State, No. M2015-01434-CCA-R3-ECN, slip op. at 2 (Tenn. Crim.
App., Nashville, Sept. 30, 2016). Although the coram nobis court concluded that the
petition for writ of error coram nobis was time barred, “the coram nobis court elected to
vacate the petitioner’s conviction of forgery and the accompanying four-year sentence,
noting, however, that its ruling did not affect the effective 13-year sentence.” Id., slip op.
                                             -2-
at 8. This court determined that the coram nobis court had abused its discretion by
granting relief “despite the petitioner’s failure to present even an iota of evidence to
support his claims,” reversed the partial grant of coram nobis relief, and remanded the
case “for the reinstatement of the petitioner’s forgery conviction and its accompanying
four-year sentence in count three of case number 847-2007.” Id.

             On November 20, 2017, the petitioner moved the trial court pursuant to
Tennessee Rule of Criminal Procedure 36.1 to correct what he believed to be an illegal
sentence imposed in his compendium of cases. In his rambling and sometimes incoherent
motion, the petitioner referred to the rules governing joinder, the preparation of a
presentence report, principles attendant to sentence alignment, and the application of
enhancement and mitigating factors all while asking the court to consider the hypothetical
cases of hypothetical petitioners. Ultimately, he claimed that a nine-year effective
sentence should not have been imposed for his “2008 plea set” given the facts and
circumstances underlying those charges. He also claimed that “multiple indictment
problems exist” and that he “was found innocent of forgery by Judge Gay.”

             Ten days later, the petitioner moved the trial court for relief pursuant to
Tennessee Rule of Criminal Procedure 36(b), arguing that because he “was found to be
innocent of the forgery conviction from 2008” he was similarly “clear[ed] . . . of a
subsequent theft conviction.” He also claimed that he “was prejudged by a fatally flawed
indictment” and that his “sentence contravenes every statute it touches upon.”

              On December 21, 2017, the trial court filed an order denying the
petitioner’s Rule 36.1 motion “for reason[s] stated in open Court.” No transcript of any
proceeding conducted in open court appears in the record on appeal.

               On April 26, 2018, the petitioner again moved the court to correct what he
believed to be an illegal sentence, arguing that the imposition of the maximum, within-
range sentence for each of his convictions contravened the Sentencing Act because “no
enhancement factors were present.” The petitioner also reiterated his claim that he had
been declared innocent of forgery and theft and that fatal flaws existed in the indictment.
The trial court again denied relief, directing the petitioner’s attention to its September 28,
2015 order finding that the petitioner “‘pled guilty . . . to appropriate sentences in the
appropriate ranges.’ Nothing has changed. There is no ‘colorable claim’ under Rule
36.1, and this 2nd request is hereby denied.”

              In this timely appeal, the petitioner claims entitlement to Rule 36.1 relief on
grounds that the trial court erred by failing to file a presentence report, by failing to file a
notice of enhancement factors, by failing to sentence him as an especially mitigated
offender, by imposing an out-of-range sentence, by acting “in contravention to 40-35-113
                                              -3-
as well as 40-35-114,” by imposing consecutive sentences, by imposing the maximum
sentence for the petitioner’s escape conviction, and by failing to award appropriate
pretrial jail credits. He asserts that the court erred by failing to properly consider the
petitioner’s requests for relief via Rule 36.1. He also claims that “the prejudiced,
convoluted joinder of offense and subsequent failure to follow joinder of offense
render[s] fatal error.” As the State correctly points out, any of these claims not presented
in the trial court are waived. The only issue before this court in this appeal is the
petitioner’s claim that the sentences imposed for his “2008 plea set” are illegal.

               Rule 36.1 provides the defendant and the State an avenue to “seek the
correction of an illegal sentence,” defined as a sentence “that is not authorized by the
applicable statutes or that directly contravenes an applicable statute.” Tenn. R. Crim. P.
36.1; see also State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015) (holding that “the
definition of ‘illegal sentence’ in Rule 36.1 is coextensive with, and not broader than, the
definition of the term in the habeas corpus context”). To avoid summary denial of an
illegal sentence claim brought under Rule 36.1, a defendant must “state with particularity
the factual allegations,” Wooden, 478 S.W.3d at 594, establishing “a colorable claim that
the sentence is illegal,” Tenn. R. Crim. P. 36.1(b). “[F]or purposes of Rule 36.1 . . .
‘colorable claim’ means a claim that, if taken as true and viewed in a light most favorable
to the moving party, would entitle the moving party to relief under Rule 36.1.” Wooden,
478 S.W.3d at 593. The determination whether a Rule 36.1 “motion states a colorable
claim for correction of an illegal sentence under Rule 36.1 is a question of law, to which
de novo review applies.” Id. at 589 (citing Summers v. State, 212 S.W.3d 251, 255
(Tenn. 2007)).

                As an initial matter, we note that although the petitioner repeatedly
contends throughout all of his pleadings that he was “found innocent” of the forgery
offense charged in count three of case number 847-2007, he is, quite simply, wrong. As
indicated, after considering the petitioner’s 2015 petition for writ of error coram nobis,
the trial court set aside the petitioner’s forgery conviction and its accompanying four-year
sentence in count three of case number 847-2007. On direct appeal of that ruling, this
court reversed the action of the trial court and ordered the reinstatement of the conviction
and its four-year sentence.

               With regard to his illegal sentence claim, we find that the petitioner has
failed to state a colorable claim for relief. None of the claims presented, even if taken as
true, would avail the petitioner of Rule 36.1 relief. The petitioner pleaded guilty to the
charged offenses in exchange for an agreed upon, within-range sentence. He has
received the benefit of that bargain and may not now be heard to complain.



                                            -4-
         Based upon the foregoing analysis, we affirm the judgment of the trial
court.


                                           _________________________________
                                          JAMES CURWOOD WITT, JR., JUDGE




                                    -5-